Case 1:19-cv-01122-JDB-jay Document 30 Filed 02/12/20 Page 1 of 2                    PageID 89




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                              EASTERN DIVISION

Wendy Brisentine and                            )
April Brisentine and                            )
Amber Reeves, on behalf of themselves and       )
all others similarly situated,                  )
                                                )
            Plaintiffs,                         )
                                                )       Civil Action, Case No.: 1:19-cv-1122
v.                                              )
                                                )       JURY DEMANDED
NORTHWEST TENNESSEE FOOT CLINIC, )
PLLC a Tennessee Limited Liability Company, and )
DR. ELIZABETH LU,                               )
                                                )
            Defendants.                         )


                    JOINT MOTION FOR SETTLEMENT APPROVAL


       The Parties, by and through undersigned counsel, hereby move the Court for an order

approving the terms of the settlement of claims of the FLSA action reached by the Parties and for

dismissal of all claims with prejudice, should the Court grant approval of the Settlement

Agreement.

       In support of this motion, the Parties rely upon the contemporaneously filed Memorandum

in Support, the attached Settlement Agreement and the Court’s record of this case.




                                               1
Case 1:19-cv-01122-JDB-jay Document 30 Filed 02/12/20 Page 2 of 2                     PageID 90




February 12, 2020                                    Respectfully submitted,

                                                     s/ Phillip E. Oliphant
                                                     Alan G. Crone, TN Bar No. 014285
                                                     Philip E. Oliphant, TN Bar No. 025990
                                                     THE CRONE LAW FIRM, PLC
                                                     88 Union Avenue, 14th Floor
                                                     Memphis, TN 38103
                                                     901.737.7740 (voice)
                                                     901.474.7959 (voice)
                                                     901.474.7926 (fax)
                                                     acrone@cronelawfirmplc.com
                                                     poliphant@cronelawfirmplc.com

                                                     Attorneys for Plaintiffs

                                                     s/Jason R. Creasy______
                                                     Jason R. Creasy
                                                     120 West Court Street
                                                     PO Box 1062
                                                     Dyersburg, TN 38025
                                                     901.762.0535 (voice)
                                                     901.762-0539 (fax)
                                                     jason@creasylawfirm.com

                                                     Attorney for Defendants



                                CERTIFICATE OF SERVICE


       I, the undersigned, hereby certify that I have served a true and exact copy of the
foregoing via the Court’s ECF system on February 12, upon:
       Jason R. Creasy
       120 West Court St.
       PO Box 1062
       Dyersburg, TN 38025
       jason@creasylawfirm.com
       Counsel for Defendants



                                                       s/ Philip E. Oliphant


                                                 2
